COURT
OF APPEALS
                                                    EIGHTH
DISTRICT OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
JEROME
JOSEPH DOYLE,                                 )                     No. 
08-02-00007-CV
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                 County Court at Law No. 5
                                                                              )
JOSEPH BELLE,                                                  )                  of El Paso County, Texas
                                                                              )
Appellee.                           )                          (TC# 2001-3495)
 
O P I N I O N
 
Pending
before the court is the joint motion of Appellant, Jerome Joseph Doyle, and Appellee, Joseph Belle, to reverse the trial court=s judgment and remand pursuant to an
agreement of the parties.  Tex.R.App.P. 42.1 states that:
42.1 Voluntary Dismisal in
Civil Cases
(a) The
appellate court may dispose of an appeal as follows:
 
(1) in accordance with an agreement signed by all parties or
their attorneys and filed with the clerk; or
 
(2) in accordance with a motion of appellant to dismiss the
appeal or affirm the appealed judgment or order; but no party may be prevented
from seeking any relief to which it would otherwise be entitled.
 




By their joint
motion filed pursuant to Rule 42.1(a)(1), the parties have informed the court
that they have entered into an agreement to reverse the judgment and remand the
cause to the trial court for further proceedings, with each party bearing his
own costs of appeal.  Having established
compliance with Rule 42.1(a)(1), we grant the
motion.  The judgment is reversed and
remanded to the trial court.
 
 
August 1, 2002
                                                                        

ANN CRAWFORD McCLURE, Justice
 
Before Panel
No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)